DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 08/24/2022 after the non-final rejection of 05/24/2022. Claims 1-3, 10-12 and 17-19 have been amended in this submission, while claim 7 has been cancelled. Thus claims 1-6 and 8-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to amendments

2.	With regards to the objections outlined in the last office action, the Applicant’s corrective amendments have rendered these objections moot. These objections are therefore withdrawn. 

Response to arguments

3.	With regards to the rejection under 35 U.S.C. 101, the Applicants arguments have been fully considered but they are unpersuasive for at least the reasons outlined below. 

	The Applicants contend that the new limitations added to the independent claims, render the rejection under 35 U.S.C. 101 moot, as the claim now is similar to Example 39 from the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG").

	The Examiner respectfully disagrees and argues that the comparison with Example 39 is elegant but irrelevant in so far as the instant independent claims are considered. The claim in Example 39 pertains to training a neural network for facial recognition process. Neither the claim nor the specification section outlined by the Applicants detail unsupervised training. The training outlined is described in a high degree of detail including specific transformations on each image collected for the purpose of training (mirroring, rotating, smoothing, reducing contrast etc.). By comparison, the instant claim 1 only describes a comparison of text blocks using unsupervised machine learning model wherein an unobserved token (or word) that does not appear in the text corpus, is used to train the machine learning model. There aren’t enough details on the training process to as to constitute significantly more than the judicial exception, i.e. the training process is described with a fairly high degree of generality. The Applicants have mainly drafted limitations from (now cancelled) claim 7, into the independent claims and repeated some of the limitations (e.g. “wherein the unobserved token does not appear in the text corpus used to train the machine learning model”). However, as pointed out in the last office action, a machine learning model trained using an unsupervised training process, merely reads on a human reading unlabeled data such as a corpus and learning as a result. These two claims are therefore not similar enough to render the rejection under 35 U.S.C. 101 moot by comparison. This rejection is therefore sustained. 

	With regards to the prior art rejections, the Applicants argue with regards to the newly added claim limitations that Examiner quoted prior art record Kalluri’s disclosure at Paragraphs 42, 52 and 102, of a "word embedding vector for clustering vector space models such as the continuous bag-of-word model trained to assign semantically similar words to nearby points within the vector space" does not correspond to Applicant's claim language where it is indicated that the "unobserved token does not appear in the text corpus used to train the machine learning model”. 

The Examiner once again respectfully disagrees and argues that the Applicants have not added any completely new limitations, rather as pointed out above, the Applicants have mainly drafted limitations from (now cancelled) claim 7, into the independent claims and repeated some of the limitations (e.g. “wherein the unobserved token does not appear in the text corpus used to train the machine learning model”). The Applicants do not describe how and why the disclosure of Kalluri in paragraphs 39, 42, 52 and 102 as pointed out above is not equivalent to the claimed limitation of “unobserved token does not appear in the text corpus used to train the machine learning model”. Applicant's arguments therefore fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Further, the Applicant’s arguments are refuted by their very own claim 2, wherein the unsupervised machine learning model is described as being a word embedding model or a bag-of-words model. Paragraphs 39, 42, 52 and 102, of Kalluri teach that by using word embedding vector for clustering vocabulary tokens may be grouped based on contextual similarity, unknown tokens replaced from one or more tokens in nearest set of clusters during evaluation process; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups. Out-of-domain machine learning including generating ML feature vectors using a vocabulary extracted from an out-of-domain corpus of documents is also outlined. Further, Examiner quoted prior art reference Ravi (U.S. Patent Application Publication # 2020/0265196 A1) teaches training a machine learning model with a text corpus using an unsupervised learning process (now cancelled claim 7) in para 29, where a projection network is pre-trained as part of auto-encoder model trained on unsupervised text. This projection network can be used to generate (e.g., encode) a language input (e.g., an input sentence) into an intermediate representation (e.g., a sentence representation). A decoder model (e.g., a recurrent neural network such as a long short-term memory network) can attempt to reconstruct the language input based on the intermediate representation (e.g., on a token-by-token basis).

Kalluri and Ravi are considered to be analogous because they are both from the field of machine learning training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to have combined an out-of-domain machine learning model as taught by Kalluri with a known recurrent neural network model trained on unsupervised text as taught by Ravi to yield the predictable result of better identifying the shared features, disparities, and links between aspects of untagged training data (see KSR v. Teleflex).

The Applicants have chosen not to respond to these specific findings of the Examiner with regards to the prior art reference Ravi as outlined in the last office action (and repeated herein). Hence, the metes and bounds of the instant claim language are clearly met. The prior art rejections are also therefore sustained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, namely an abstract idea without significantly more.  

Regarding independent claims 1, 10, and 17, under their respective broadest reasonable interpretations, the as-drafted limitations of “determining semantic similarity […], receiving two text blocks […],” and “identifying an unobserved token […]” all describe abstract ideas; in particular, mental processes.

Under their respective broadest reasonable interpretations, the following limitations from claims 1, 10, and 17 of: 

“training a machine learning model with a text corpus using an unsupervised learning process” reads on a human reading unlabeled data such as a corpus and learning as a result. 

“receiving two text blocks for comparison using the trained unsupervised machine learning model” reads on a human receiving written text to compare after training themselves on and/or learning from a corpus of text; 

“identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the […] learning model” reads on a human identifying a word in text with which the human is not familiar, has never learned before, or was not in a previously-read corpus of text;

“determining a semantic similarity between the two text blocks based on the unobserved token” reads on a human using a word in text with which the human is not familiar or has never learned to compare two texts in order to determine how similar the texts are.

For limitations related to a “machine,” “computer program product,” “programming instructions embodied one or more storage media,” a “processor,” “programming instructions,” a “computer system,” “storage media storing programming instructions,” see Computer Implementation section below.
No additional limitations are present.

Regarding claims 2-9, 11-16, and 18-20, any recited limitations similar to the above recited limitations are interpreted by Examiner to read on the same human-based activity(s) as detailed in claims 1, 10, and 17 above or those already detailed below in claims 2-9, 11-16, and 18-20, and are therefore rejected on the same grounds.

The respective broadest reasonable interpretations of the following limitations from claims 2, 11, and 18 of:

“wherein the machine learning model comprises a word embedding model or a bag-of-words model” reads on a human creating vectors from input data and projecting them in a dimensional space. 

For limitations related to a “machine” or “a computer system,” see Computer Implementation section below. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 3, 12, and 19 of: 

“determining a cosine similarity score based on determining a semantic similarity between the two text blocks” reads on a human scoring the similarity between two texts using a cosine similarity formula; 

“penalizing the cosine similarity score based on the unobserved token, and wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before.

“using the machine learning model,” see computer implementation section below.
For limitations related to a “machine,” “processors,” or “a computer system,” see Computer Implementation section below. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 4, 13, and 20 of: 

“wherein penalizing the cosine similarity score is based on a skip error ratio term and the cosine similarity score” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before and a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the texts.

For limitations related to a “a computer system,” see Computer Implementation section below. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 5 and 14 of:

“wherein penalizing the cosine similarity score is based on a skip error ratio term, the cosine similarity score, and an overlap term” reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before, a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the text(s), and a term that modifies the worsening function based on which words with which the human is not familiar occur in both texts. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 6 and 15 of: 

“adjusting the semantic similarity based on user feedback” reads on a human modifying an initially determined similarity level between two texts after asking another human to evaluate the similarity between the two texts. No additional limitations are present.

For limitations related to a “machine” or “processors,” see Computer Implementation section below. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claims 8 and 16 of: 

“determining a new semantic similarity between the two text blocks based on the penalizing“ reads on a human scoring the similarity between two texts using a cosine similarity formula and worsening the resulting score based on an identified word in the text(s) with which the human is not familiar or has never learned before, a ratio term related to the number of words in the text(s) with which the human is not familiar relative to the total number of words in the text(s), and a term that modifies the worsening function based on which words with which the human is not familiar occur in both texts.

For limitations related to a “computer program product” or “processors,” see Computer Implementation section below. No additional limitations are present.

The respective broadest reasonable interpretations of the following limitations from claim 9 of: 

“wherein the semantic similarity is based on a semantic similarity score” reads on a human scoring the similarity between two texts using a scoring system. No additional limitations are present.




Computer Implementation:

Under their respective broadest reasonable interpretations, all of the limitations from claims 1-6 and 8-20 listed above encompass a process a human can discern mentally using pen and paper and a general-purpose computer, regardless of the fact that the claim limitations may use a machine, computer or computing apparatus to perform the process (see MPEP 2106.04(a)(2)(III)(C)).  

Under their respective broadest reasonable interpretations, recitation of well-understood and generic limitations relating to using a “machine learning model” (claims 1, 2, 3, 10, 11, 12, 17), “using a machine learning model trained on a text corpus” (claims 1, 10, 17), “used to train the machine learning model” (claims 1, 10, 17), “a computer program product” (claims 10-16), “comprising programming instructions embodied one or more storage media” (claim 10), “the programming instructions being executable by one or more processors” (claim 10), “the programming instructions comprising instructions for” (claims 10 and 17), “receiving, by the one or more processors” (claims 10, 12, 15-17), “a computer system” (claims 17-20), “comprising: one or more processors”(claim 17), “one or more storage media storing programming instructions” (claim 17), and “for execution by the one or more processors” (claim 17) all relate to performing a mental process on a generic machine or computer, thus serving as mere instructions to apply a judicial exception to general computer implementation.

Furthermore, the above judicial exception(s) is/are not integrated into a practical application.  Paragraphs 35, 36, 75, and 85 of the as-filed specification describe use of a general-purpose computing device with one or more processors or processing units.  As mentioned above, the additional element of performing the process using a generic machine, computer, or general-purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept.  

Also, the as-claimed inventions in claims 1-6 and 8-20 do not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).  Therefore, the as-drafted claim limitations do not recite additional elements that are sufficient to amount to significantly more than the judicial exception, thereby making the claimed invention(s) ineligible for patenting.

Claim 10 is also rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “tangible storage media” of claim 10 encompasses signals per se.  Paragraph 36 of the instant-application specification states usage of a “tangible storage medium“ which does not clearly exclude propagating electromagnetic waves (signals), for example computer program code originating from a source such as a “cloud-based” computer-readable storage medium.  Paragraph 81 recites exclusion of “signals per se” from the claimed inventions for a “computer readable storage medium” but not a “tangible storage medium.”  Therefore, as understood in light of the specification, the broadest reasonable interpretation of claim 10 encompass signals which are not within one of the four statutory categories of invention (see MPEP 2106.03 I).  Examiner suggests that claim 10 amended to recite “non-transitory computer-readable storage media” to match the terminology used in paragraph 81 and thus overcome this rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri (U.S. Patent Application Publication # 2021/0157983 A1) in view of Ravi (U.S. Patent Application Publication # 2020/0265196 A1).

Regarding claim 1, Kalluri teaches a method for determining semantic similarity between two text blocks using an unsupervised machine learning model, comprising receiving two text blocks for comparison using a machine learning model trained on a text corpus (Paragraphs 39 and 52, teach a continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space. Out-of-domain machine learning includes generating ML feature vectors using vocabulary extracted from out-of-domain corpus of documents, word embedding services receive corpus of documents from external sources as training input and generate vector space; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space. To assign semantically similar words, the words must be compared as instant application specification states "a block of text refers to a stream, fragment, or set of characters, of text," therefore a word would qualify as an embodiment of a set of characters);

identifying an unobserved token in at least one of the two text blocks, wherein the unobserved token does not appear in the text corpus used to train the unsupervised machine learning model (Paragraphs 41 and 50, teach hybrid learning that includes generating ML feature vectors based on in-domain vocabulary, i.e. a vocabulary constructed from a training corpus of a specific domain, when an unknown token, i.e. a token not present in the in-domain vocabulary, is identified in new document; unknown token may be unigram or n-gram that is not included in target vocabulary, target vocabulary may be full vocabulary extracted from training corpus of electronic documents); 

determining a semantic similarity between the two text blocks based on the unobserved token that does not appear in the text corpus used to train the machine learning model (Paragraphs 39, 42, 52 and 102, teach that vocabulary tokens may be grouped based on contextual similarity by using word embedding vector for clustering, unknown tokens replaced from one or more tokens in nearest set of clusters during the evaluation process; vector space models such as the continuous bag-of-words model trained to assign semantically similar words to nearby points within the vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups. Out-of-domain machine learning including generating ML feature vectors using a vocabulary extracted from an out-of-domain corpus of documents is also outlined);

However, Kalluri may not explicitly detail training a machine learning model with a text corpus using an unsupervised learning process. Ravi teaches this (Para 29, teaches a projection network pre-trained as part of autoencoder model trained on unsupervised text. This projection network can be used to generate e.g., encode a language input e.g., an input sentence, into an intermediate representation e.g., a sentence representation. A decoder model, e.g. a recurrent neural network such as a long short-term memory network, can attempt to reconstruct the language input based on the intermediate representation e.g., on a token-by-token basis).

Kalluri and Ravi are considered to be analogous because they are both from the field of machine learning training.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to have combined an out-of-domain machine learning model as taught by Kalluri with a known recurrent neural network model trained on unsupervised text as taught by Ravi to yield the predictable result of better identifying the shared features, disparities, and links between aspects of untagged training data (see KSR v. Teleflex).

Regarding claim 2, Kalluri further teaches wherein the unsupervised machine learning model comprises a word embedding model or a bag-of-words model (Para 42, 52 and 102, teach that by using word embedding vector for clustering vocabulary tokens may be grouped based on contextual similarity, unknown tokens replaced from one or more tokens in nearest set of clusters during evaluation process; vector space models such as continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; clusters capture information about linguistic similarities of different groups of vocabulary tokens and allow unknown tokens to be mapped to similar groups).

With regards to claims 10-11, these are computer program product (CPP) claims for the corresponding method claims 1-2. These two sets of claims are related as method and CPP of using the same, with each claimed CPP element's function corresponding to the claimed method step. Accordingly, claims 10-11 are similarly rejected under the same rationale as applied above with respect to method claims 1-2.

With regards to claims 17-18, these are system claims for the corresponding method claims 1-2. These two sets of claims are related as method and apparatus of using the same, with each claimed apparatus element's function corresponding to the claimed method step. Accordingly, claims 17-18 are similarly rejected under the same rationale as applied above with respect to method claims 1-2.

6.	Claims 3, 6, 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri in view of Ravi and further in view of Kim et al. (U.S. Patent Application Publication # 2017/0132203 A1; hereafter Kim).

Regarding claim 3, Kalluri and Ravi teach all the limitations of claim 1, Kalluri further teaches determining a cosine similarity score based on determining the semantic similarity between the two text blocks using the unsupervised machine learning model (Paragraphs 52 and 88, teach continuous bag-of-words model trained to assign semantically similar words to nearby points within vector space; unknown token replaced with vocabulary token corresponding to nearest neighbor i.e., point in vector space, among points corresponding to vocabulary tokens, with the greatest cosine similarity or smallest Euclidean distance, multiple known tokens assigned weights or occurrence values as a function of their cosine similarity or Euclidean distance to unknown token);

However, Kalluri and Ravi may not explicitly detail penalizing the cosine similarity score based on the unobserved token, wherein determining a semantic similarity between the two text blocks based on the unobserved token is based on the penalizing. This is taught by Kim (Paragraphs 55-56, teach difference of LCS matcher with other similarity metrics; weighting mechanism is defined as a co-efficient in identifying the similarity scores between two phrases; LCS score penalized if missing tokens in requirement phrase with inference that missing tokens have a negative impact on the degree of matching of two phrases, penalization performed in a weighted manner proportional to the frequency of each word in catalog); 

Kalluri, Ravi and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kalluri and Ravi to incorporate the disclosure of Kim in order to properly score the similarity between two unrelated terms in texts that contain the same or similar words but are actually not related (see Kim, para 56, wherein similarity computation of two noun phrases shows that not all words weigh similarly in similarity measure contribution. Thus, Kim gives example of unrelated noun phases that could be mistaken as similar, while the two phrases having the term “management” in common, they are not related).	

Regarding claim 6, Kalluri and Ravi may not explicitly detail adjusting the semantic similarity based on user feedback. However, Kim discloses this (Para 67, teaches requirements identification, which takes into account linguistic features of statements in documents and context in which they are presented including the structure of the document and adjacent text, techniques consider semantic matching of phrases and context which includes the surrounding text and structure documents, interactive tool allows users to explore results and provide feedback which is then taken into account by the tool to improve the learning model that guides requirements identification).

Kalluri, Ravi and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined assigning semantically similar words to nearby points within a vector space as taught by Kalluri and Ravi with a known interactive tool that allows a user to provide feedback on semantic matching of phrases as taught by of Kim to yield the predictable result of correctly assigning a numeric confidence level/score for an attribute that was incorrectly assigned by a machine learning model (see KSR v. Teleflex).

Regarding claim 9, Kalluri and Ravi may not explicitly detail the limitation wherein the semantic similarity is based on a semantic similarity score. However, Kim discloses this (Paragraphs 56 and 67, teach weighting mechanism defined as co-efficient in identifying the similarity scores between two phrases, techniques consider semantic matching of phrases and context which includes the surrounding text and structure documents).

Kalluri, Ravi and Kim are considered to be analogous because they are both from the field of natural language processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kalluri and Ravi to combine the disclosure of Kim to yield the predictable result of allowing an adjustable numeric threshold associated with a plurality of semantic similarity scores to be set such that a user can display scores above or below the given threshold in order to more quickly select the best results (see KSR v. Teleflex).

With regards to claims 12 and 15, these are computer program product (CPP) claims for the corresponding method claims 3 and 6. These two sets of claims are related as method and CPP of using the same, with each claimed CPP element's function corresponding to the claimed method step. Accordingly, claims 12 and15 are similarly rejected under the same rationale as applied above with respect to method claims 3 and 6.

With regards to claim 19, this is a system claim for the corresponding method claim 3. These two claims are related as method and apparatus of using the same, with each claimed apparatus element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 3.

Allowable Subject Matter

7.	Claims 4-5, 8, 13-14, 16, and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if further amended to overcome the rejections under 35 U.S.C. 101 set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record, Kalluri (US 20210157983, “HYBRID IN-DOMAIN AND OUT-OF-DOMAIN DOCUMENT PROCESSING FOR NON-VOCABULARY TOKENS OF ELECTRONIC DOCUMENTS”), is cited to disclose a method and system for identifying unknown/unobserved tokens in text and comparing the texts for semantic similarity using a cosine similarity score.

The closest prior art of record, Kim et al. (US 20170132203 – “DOCUMENT-BASED REQUIREMENT IDENTIFICATION AND EXTRACTION”), is cited to disclose a method and system for identifying unknown or unobserved tokens in text and comparing the texts for semantic similarity using a similarity score with a penalizing function that includes unknown/unobserved tokens in the text(s) as a factor in the resulting penalty.  The penalization may be done in a weighted manner proportional to the frequency of each word in the catalog, the total length of the text, and to the distance between the matching terms.

The closest prior art of record, Ravi et al. (US 20200265196 – “Pre-Trained Projection Networks For Transferable Natural Language Representations”), is cited to disclose a projection skip-gram model trained using an objective function that includes a regularization term that provides a penalty that has a magnitude that is positively correlated with a sum of a cosine similarity between the respective intermediate representations produced by the projection network for each pair of words in a training batch.

However, none of these cited references either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the dependent claims; specifically, the limitations as noted above: 

“wherein penalizing the cosine similarity score is based on a skip error ratio term and the cosine similarity score,” as recited in claims 4, 13, and 20; 

“wherein penalizing the cosine similarity score is based on a skip error ratio term, the cosine similarity score, and an overlap term,” as recited in claims 5 and 14; and
“determining a new semantic similarity between the two text blocks based on the penalizing,” as recited in claims 8 and 16, due to these claims’ dependence on claims 5 and 14 respectively.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Bellegarda (U.S. Patent Application Publication # 2016/0307566 A1), Stoyanovsky (U.S. Patent Application Publication # 2019/0294695 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)